Citation Nr: 1027998	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and A.C.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1968 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in January 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In February 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record. 

In a decision in April 2008, the Board denied the claim currently 
on appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an Order, dated in July 2009, the Court granted a Joint Motion to 
Remand of the parties, the VA Secretary and the Veteran, and 
remanded the case to the Board for readjudication consistent with 
the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion, the parties agreed that the Board failed to 
adequately discuss evidence favorable to the claim, that is, 
evidence that Veteran had suicidal ideation and periods of 
violence. 

In order to comply with the Court's Order, the case is remanded 
for the following:

1. Afford the Veteran a VA psychiatric 
examination to determine the current level 
of occupational and social impairment due 
to the service-connected posttraumatic 
stress disorder.  

The examiner is asked to evaluate the 
Veteran's symptoms of suicidal ideation, 
history of assaultive behavior, and 
obsessional rituals. 

The claims folder should be made available 
to the examiner for review.  

2. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his attorney a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


